

 S3661 ENR: 75th Anniversary of World War II Commemoration Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3661IN THE SENATE OF THE UNITED
		  STATESAN ACTTo provide for a program of the Department of Defense to commemorate the 75th anniversary of
 World War II.1.Short titleThis Act may be cited as the 75th Anniversary of World War II Commemoration Act.2.Program to commemorate 75th anniversary of World War II(a)Commemorative program authorizedThe Secretary of Defense shall conduct a program to commemorate the 75th anniversary of World War II. In conducting the commemorative program, the Secretary shall support and facilitate other programs and activities of the Federal Government, State and local governments, and not-for-profit organizations in commemoration of the 75th anniversary of World War II. The Secretary shall conduct the commemorative program in accordance with applicable Department of Defense policy and using resources available to the Secretary, including amounts in the Fund under subsection (d).(b)Commemorative activities and objectivesThe commemorative program may include activities and ceremonies to achieve the following objectives:(1)To thank and honor veterans of World War II, including personnel who were held as prisoners of war or listed as missing in action, for their service and sacrifice on behalf of the United States and to thank and honor the families of these veterans.(2)To educate the public about the history of World War II and highlight the service of the Armed Forces during World War II and the contributions of Federal agencies and governmental and nongovernmental organizations that served with, or in support of, the Armed Forces.(3)To pay tribute to the contributions made on the home front by the people of the United States during World War II.(4)To recognize the contributions and sacrifices made by the allies of the United States during World War II.(5)To remember the Holocaust, the annihilation of 6,000,000 Jews by the Nazi regime, and to pay tribute to the Allied troops who liberated Nazi concentration camps during World War II.(c)Names and symbolsThe Secretary of Defense shall have the sole and exclusive right to use the name The United States of America 75th Anniversary of World War II Commemoration, and such seal, emblems, and badges incorporating such name as the Secretary may lawfully adopt. Nothing in this section may be construed to supersede rights that are established or vested before the date of the enactment of this Act.(d)Commemorative fund(1)Establishment and administrationUpon the Secretary establishing the commemorative program under subsection (a), the Secretary of the Treasury shall establish in the Treasury of the United States an account to be known as the Department of Defense World War II Commemoration Fund (in this section referred to as the Fund). The Fund shall be administered by the Secretary of Defense.(2)Use of fundThe Secretary of Defense shall use the assets of the Fund only for the purpose of conducting the commemorative program and providing grants to State and local governments and not-for-profit organizations for commemorative activities, and shall prescribe such regulations regarding the use of the Fund as the Secretary considers to be necessary.(3)DepositsThe following shall be deposited into the Fund:(A)Amounts appropriated to the Fund.(B)Proceeds derived from the Secretary’s use of the exclusive rights described in subsection (c).(C)Donations made in support of the commemorative program by private and corporate donors.(D)Funds transferred to the Fund by the Secretary from funds appropriated for fiscal year 2019 and subsequent years for the Department of Defense.(4)Availability(A)In generalSubject to subsection (g)(2) and except as provided in subparagraph (B), amounts deposited under paragraph (3) shall constitute the assets of the Fund and remain available until expended.(B)ExceptionAmounts transferred to the Fund under paragraph (3)(D) from amounts appropriated for fiscal year 2019 may be obligated only during fiscal year 2019.(5)Budget requestThe Secretary of Defense may establish a separate budget line for the commemorative program. In the budget justification materials submitted by the Secretary in support of the budget of the President for any fiscal year for which the Secretary establishes the separate budget line, the Secretary shall—(A)identify and explain any amounts expended for the commemorative program in the fiscal year preceding the budget request;(B)identify and explain the amounts being requested to support the commemorative program for the fiscal year of the budget request; and(C)present a summary of the fiscal status of the Fund.(e)Acceptance of voluntary services(1)Authority to accept servicesNotwithstanding section 1342 of title 31, United States Code, the Secretary of Defense may accept from any person voluntary services to be provided in furtherance of the commemorative program. The Secretary of Defense shall prohibit the solicitation of any voluntary services if the nature or circumstances of such solicitation would compromise the integrity or the appearance of integrity of any program of the Department of Defense or of any individual involved in the program.(2)Reimbursement of incidental expensesThe Secretary may provide for reimbursement of incidental expenses incurred by a person providing voluntary services under this subsection. The Secretary shall determine which expenses are eligible for reimbursement under this paragraph.(f)Consultation with Director of the United States Holocaust Memorial MuseumIn designing the commemorative program conducted under this section, the Secretary of Defense shall consult with the Director of the United States Holocaust Memorial Museum.(g)Final report(1)Report requiredNot later than 60 days after the end of the commemorative program established by the Secretary of Defense under subsection (a), the Secretary shall submit to Congress a report containing an accounting of—(A)all of the funds deposited into and expended from the Fund;(B)any other funds expended under this section; and(C)any unobligated funds remaining in the Fund.(2)Treatment of unobligated fundsUnobligated amounts remaining in the Fund as of the end of the commemorative period shall be held in the Fund until transferred by law.(h)Limitation on expendituresTotal expenditures from the Fund, using amounts appropriated to the Department of Defense, may not exceed $5,000,000 for fiscal year 2019 or for any subsequent fiscal year to carry out the commemorative program.(i)Sunset(1)Commemorative programThe commemorative program shall terminate on December 31, 2021.(2)FundThe Fund shall terminate 60 days after the termination of the commemorative program.Speaker of the House of RepresentativesVice President of the United States and President of the Senate